United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1097
                                   ___________

Tamrat Tademe,                        *
                                      *
            Plaintiff-Appellant,      *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota
Saint Cloud State University,         *
                                      *
            Defendant-Appellee.       *
                                 ___________

                             Submitted: October 11, 2002

                                  Filed: May 15, 2003
                                   ___________

Before McMILLIAN, BOWMAN, and SMITH, Circuit Judges.
                         ___________

McMILLIAN, Circuit Judge.

       Tamrat Tademe (“Tademe”) appeals from an order entered in the District
     1
Court for the District of Minnesota granting summary judgment in favor of
Defendant, Saint Cloud State University (“SCSU”), on his claims of employment
discrimination on the basis of race, hostile work environment, and retaliation in
violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e.
See Tademe v. Saint Cloud State Univ., Civ. No. 00-1725 (D. Minn. Dec. 10, 2001)

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
(hereinafter “slip op.”). For reversal, Tademe argues that the district court erred in
holding that his employment discrimination claims were barred by the statute of
limitations. Tademe also argues that there are genuine issues of material fact in
dispute as to his hostile work environment and retaliation claims. For the reasons
discussed below, we affirm the judgment of the district court.

                                  JURISDICTION

       Jurisdiction in the district court was proper based on 28 U.S.C. § 1331.
Jurisdiction in this court is proper based on 28 U.S.C. § 1291. The notice of appeal
was timely filed pursuant to Fed. R. App. P. 4(a).

                                 BACKGROUND

       In 1991, Tademe, a black Ethiopian, obtained a probationary tenure track
position as an assistant professor in the Department of Human Relations and
Multicultural Education, in the College of Education at SCSU. The published
educational requirements for the tenure track position included a master’s degree, but
not a doctoral degree. At the time Tademe was hired, he possessed a Master of Arts
in Public Affairs and was a Ph.D. candidate at the University of Minnesota. In his
application for the position, Tademe stated that he intended to complete his Ph.D. in
1991. Although Tademe maintains that there was no university policy requiring
faculty to complete a doctoral degree, Tademe’s contract with SCSU stipulated that
his academic tenure would be conditioned upon completion of his Ph.D. Tademe
further claims he was told he could not apply for tenure before completing his Ph.D.,
even though white colleagues were promoted to full professor without a doctoral
degree.

      Tenure track faculty at SCSU are reviewed for tenure in their fifth year of
teaching. Tademe requested tenure in 1996, despite the fact that he had not yet

                                         -2-
completed his Ph.D. SCSU denied his request, and Tademe received a notice of non-
renewal effective May 1997. In February 1997, Tademe and his union entered into
a grievance settlement with SCSU providing an automatic grant of tenure to Tademe
if he completed his Ph.D. by September 1997. In addition, Tademe was given paid
leave for the spring quarter of 1997 and, if necessary, unpaid leave in the 1997-1998
academic year to work on his doctorate.2 Tademe completed his Ph.D. in 1997 and
was granted tenure that same year.

       Although Tademe ultimately obtained tenure and was promoted to associate
professor in 1998, he maintains that his promotion and salary schedules were
negatively affected by discrimination. Tademe claims that in 1991 Suellyn Hoffman
(“Hoffman”), a white co-worker who was hired as an associate professor the same
year as Tademe, went to an administrator and had Tademe’s salary rank lowered
when she discovered that their salary would be the same. Tademe claims that he did
not learn of the discrepancy until 1998, when he also learned that three other black
faculty members believed they were paid lower salaries due to their race. In 1998 and
1999, Tademe complained about his salary to Dean Joane McKay and President
Bruce Grube, arguing that he was initially placed incorrectly on the salary grid.
According to Tademe, Grube promised that he would raise Tademe’s salary. At
Grube’s request, McKay performed an evaluation to determine whether Tademe’s
salary had been properly advanced according to his placement on the grid, but she did
not investigate whether Tademe’s initial placement was proper. Ultimately, Tademe
did not receive a raise in salary. Tademe also claims that in 2001 he was denied
promotion to full professor due to discrimination. Although Tademe concedes that
he failed to submit his portfolio by the correct deadline, he maintains that he was
unable to do so due to health problems and that white faculty members in similar
circumstances received deadline extensions.


      2
       SCSU previously granted Tademe a year of paid leave in 1993 to work on his
doctorate, but he did not complete his Ph.D. at that time. Slip op. at 2.

                                         -3-
       Tademe also claims that SCSU retaliated against him for engaging in conduct
protected by Title VII. Tademe participated in a number of activities in support of
faculty and student civil rights, including founding a caucus for faculty and staff of
color, acting as advisor to a student group that opposed policies they considered
racist, and participating in public protests. Tademe believes that SCSU retaliated
against him by: (1) inaccurately evaluating his performance negatively; (2) falsely
accusing him of harassing or intimidating faculty and students; (3) threatening him
with violence; (4) telling him to take Prozac; (5) ridiculing him at faculty meetings;
(6) advising students to distance themselves from him; (7) calling him “irrational”;
(8) entering his office without permission; (9) monitoring his computer use and e-
mail; (10) interfering with his participation at national conferences; (11) threatening
him with disciplinary action; (12) having him arrested for participating in a public
protest; and (13) providing false information to the police and paying the police to
arrest him and others at a protest.

      On June 3, 1999, Tademe filed an Equal Employment Opportunity Commission
(“EEOC”) charge against SCSU. Tademe received a right to sue letter on April 29,
2000. On July 21, 2000, Tademe filed a complaint in federal district court against
SCSU for racial discrimination and retaliation in violation of Title VII. In his
complaint, Tademe argued that: (1) SCSU discriminated against him on the basis of
race in tenure, salary, and promotion; (2) SCSU maintained a hostile work
environment; and (3) SCSU retaliated against him for engaging in protected activity.

      On December 10, 2001, the district court granted SCSU’s motion for summary
judgment, holding that Tademe’s claims for discrimination on the basis of race in
tenure, promotion, and salary were all barred by the statute of limitations for Title
VII, 42 U.S.C. § 2000e-5(e)(1). Slip op. at 6-9. Under Title VII, an aggrieved party
must file an EEOC complaint within 180 days following the alleged unlawful
employment action. Id at 6. The filing deadline is extended to 300 days in cases



                                         -4-
where the employee first initiates proceedings with a state or local agency.3
42 U.S.C. § 2000e-5(e)(1). The district court held that Tademe’s discrimination in
tenure claim was barred because the claim accrued when SCSU first notified Tademe
in 1991 that his tenure would be conditioned upon completion of his Ph.D. Id. at 7.
The district court also held that Tademe’s claim of discrimination in promotion was
outside the limitations period because any discriminatory action by SCSU was
complete, at the latest, when Tademe received notice of his promotion in early 1998.
Id. at 9. Finally, the district court held that Tademe’s claim of discrimination in
salary was time-barred because even if SCSU had discriminated against Tademe by
initially placing him too low on the salary grid, the limitations period began to run
when that decision was made in 1991. Id. at 11-12.

      The district court also granted summary judgment in favor of SCSU on
Tademe’s hostile work environment claim, holding that Tademe failed to present a
prima facie case under Title VII. Id. at 16. Although Tademe established that he was
a member of a protected class based on his race and that he was subject to unwelcome
harassment, the district court held that Tademe failed to present evidence creating a
genuine dispute that he was harassed because of his race or that the harassment he
encountered was so severe and pervasive as to violate Title VII. Id.

       Finally, the district court granted summary judgment in favor of SCSU on
Tademe’s retaliation claim. The district court noted that Tademe had frequently
engaged in conduct protected by Title VII, including founding the faculty and staff
of color caucus, speaking at campus speak-outs, protesting the termination of a Native
American professor, and filing an EEOC charge in June 1999. Although Tademe
alleged a number of retaliatory actions by SCSU, he emphasized three allegedly
adverse employment actions, including physical threats from President Grube, the


      3
       Because Tademe filed a complaint with the Minnesota Department of Human
Rights, he had 300 days following any alleged unlawful employment practice to file
an EEOC complaint. See slip op. at 7 n.1 (citing 42 U.S.C. § 2000e-5(e)(1)).
                                        -5-
president’s decision not to raise his salary, and his arrest by local police during a
protest at SCSU’s request. The district court held as a matter of law that none of the
retaliatory conduct resulted in a material employment disadvantage so as to constitute
an adverse employment action. Id. at 26. Specifically, the district court held that
Tademe had not shown that the alleged physical threats by President Grube resulted
in any adverse change in position, title, or salary. Id. at 26-27. The district court also
held that President Grube’s decision not to raise Tademe’s salary was not an adverse
employment action because Tademe’s salary did not decrease or otherwise change.
Id. at 27-28. Finally, the district court held that Tademe failed to present evidence
that SCSU instigated a malicious prosecution or that his arrest resulted in a
detrimental change in the conditions of his employment. Id. at 28.

      This appeal followed.



                                     DISCUSSION

       We review the district court’s grant of summary judgment de novo. Jeseritz v.
Potter, 282 F.3d 542, 545 (8th Cir. 2002); Dorsey v. Pinnacle Automation Co., 278
F.3d 830, 834 (8th Cir. 2002) (Dorsey). “We apply the same standard as the district
court and determine whether the record shows that no genuine issue of material fact
exists and that the moving party is entitled to judgment as a matter of law.” Dorsey,
278 F.3d at 834 (citing Breeding v. Arthur J. Gallagher & Co., 164 F.3d 1151, 1156
(8th Cir. 1999); Fed. R. Civ. P. 56(c)). We review the evidence and draw all
reasonable inferences from the record in the light most favorable to the nonmoving
party. Id. at 834-35 (citing Hutson v. McDonnell Douglas Corp., 63 F.3d 771, 775
(8th Cir. 1995)). The nonmoving party, however, bears the burden of “presenting
evidence sufficiently supporting disputed material facts that a reasonable jury could
return a verdict in [his or her] favor.” Jackson v. Ark. Dep’t of Educ., Vocational &
Technical Educ. Div., 272 F.3d 1020, 1025 (8th Cir. 2001) (citations omitted). If a

                                           -6-
plaintiff cannot adequately support each essential element of his or her claim,
summary judgment is appropriate because “a complete failure of proof regarding an
essential element of the nonmoving party’s case necessarily renders all other facts
immaterial.” St. Jude Med., Inc. v. Lifecare Int’l, Inc., 250 F.3d 587, 595 (8th Cir.
2001) (citations omitted).

                               I. Statute of Limitations

       On appeal, Tademe argues that the district court erred by holding that his
claims for discrimination in tenure, promotion, and salary were barred by the statute
of limitations under 42 U.S.C. § 2000e-5(e). Although Tademe acknowledges that
the statute of limitations for a Title VII action is 300 days and begins to run from the
date of the violation, he maintains that when a violation is of an ongoing and
continuing nature, the statute of limitations begins to run from the date of the last
discriminatory act. See Kline v. City of Kansas City, 175 F.3d 660, 664-65 (8th Cir.
1999); Hukkanen v. Int’l Union of Operating Eng’rs Hoisting & Portable, 3 F.3d 281,
285 (8th Cir. 1993) (Hukkanen). Tademe argues that under the continuing violation
doctrine, “[a] plaintiff may challenge incidents which occurred outside the statute of
limitations period if the various acts of discrimination constitute a continuing pattern
of discrimination.” Mandy v. Minnesota Min. & Mfg. Co., 940 F. Supp. 1463, 1468
(D. Minn. 1996) (citing Hukkanen, 3 F.3d at 285). Therefore, Tademe maintains that
the district court should have treated SCSU’s employment decisions as a continuing
pattern and practice of discrimination and held that SCSU’s entire course of conduct
was actionable. See Varner v. Nat’l Super Markets, Inc., 94 F.3d 1209, 1214 (8th Cir.
1996).

      After the district court issued its opinion, the Supreme Court limited the
continuing violation doctrine in Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101
(2002) (Morgan). In Morgan, an African-American employee sued his employer
(Amtrak) alleging that he was subjected to racially discriminatory acts and retaliation

                                          -7-
and that he had experienced a racially hostile work environment. Morgan argued, and
the Ninth Circuit held, that alleged discriminatory acts that occurred outside the
limitations period were still actionable under the continuing violation theory “as long
as the untimely incidents represent an ongoing unlawful employment practice.” Id.
at 106-07 (quoting Morgan, 232 F.3d 1008, 1014 (9th Cir. 2000) (additional citations
omitted)). The Supreme Court reversed, holding that an “unlawful employment
practice” under 42 U.S.C. § 2000e-5(e) refers to discrete discriminatory acts or single
occurrences even when related to other acts. Id. at 111. Therefore, the Court held
that “[d]iscrete acts such as termination, failure to promote, denial of transfer, or
refusal to hire” are “not actionable if time barred, even when they are related to acts
alleged in timely filed charges.” Id. at 114. In other words, each occurrence starts
a new clock for purposes of filing charges related to that act, and an employee must
file charges within 180 or 300 days (whichever is applicable) of a discrete
discriminatory action. Id. at 114-15.

      Applying Morgan to the present case, we hold Tademe’s claims of
discrimination in tenure and promotion were barred by the statute of limitations.
Both decisions were discrete acts that constituted separate employment practices.
Although Tademe argues that the district court failed to consider that he was asserting
a pattern-or-practice of discrimination, Morgan makes clear that the failure to
promote, refusal to hire, and termination are generally considered separate violations.4


      4
        To the extent Tademe attempts to state a pattern-or-practice cause of action,
his claim also fails. Tademe’s evidence is entirely anecdotal and at best shows
isolated discriminatory incidents. For example, Tademe claims that three other black
faculty members told him that they believed they were paid less than similarly
situated white colleagues, yet he fails to present statistics or other evidence to support
this assertion. Similarly, the affidavits submitted to show that Tademe and another
black faculty member were accused of being incompetent, threatening, and
unprofessional are insufficient to establish that SCSU engaged in a pattern-or-practice
of discrimination. See EEOC v. McDonnell Douglas Corp., 191 F.3d 948, 952-53
(8th Cir. 1999) (upholding summary judgment in favor of defendant in pattern-or-
                                            -8-
Id at 111. (“There is simply no indication that the term ‘practice’ converts related
discrete acts into a single unlawful practice for the purpose of timely filing.”).
Therefore, the statute of limitations on Tademe’s tenure claim began to run in 1996
when SCSU denied Tademe tenure because he failed to complete his Ph.D., even
though the effects of that decision were felt much later.5 See slip op. at 7 (citing
Delaware State Coll. v. Ricks, 449 U.S. 250, 256 (1980) (holding that the statute of
limitations begins to run at “the time of the discriminatory acts, not [at] the time at
which the consequences of the acts became most painful”) (emphasis in original)).
Likewise, we agree with the district court that Tademe’s claim of discrimination in
promotion was time-barred. Any allegedly discriminatory action by SCSU was a
discrete act completed when Tademe received notice of his promotion in early 1998.6

practice claim where “based on the statistical and anecdotal evidence in the record no
reasonable jury could find that [defendant] engaged in a pattern or practice of
discrimination”).
      5
        Tademe argued in the alternative that the statute of limitations on his tenure
claim began to run on February 24,1997, when the parties entered into a settlement
agreement that required Tademe to complete his doctoral degree as a prerequisite to
tenure. Although we believe that Tademe’s claim began to run in 1996 when he was
denied tenure because he had not completed his Ph.D., we agree with the district court
that even assuming that the settlement of February 24, 1997, started a new cause of
action, the claim is nevertheless time-barred. See slip op. at 8.
      6
       The district court noted that Tademe’s complaint and motion opposing
summary judgment alleged only one specific act of discrimination in promotion: that
SCSU ranked Hoffman as an associate professor when it hired her into a probationary
position, whereas Tademe was hired and remained at the lower rank of assistant
professor until he was granted tenure. Therefore, the district court presumed that
Tademe’s failure to promote claim accrued, at latest, in early 1998, when SCSU
notified Tademe of his promotion to associate professor. See slip op. at 10 n.2.
Tademe argues for the first time on appeal that his most recent request for a
promotion in 2001was denied after he failed to submit the application by the deadline
due to health problems. Tademe claims that his request for a deadline extension was
denied, even though white colleagues in similar circumstances were granted
extensions. Because Tademe failed to raise this claim before the district court, we
                                        -9-
See Morgan, 536 U.S. at 114. (failure to promote is a discrete act and a charge must
be filed within 180 or 300 days after it occurred).

       The only claim that Tademe arguably brings within the limitations period is his
claim of salary discrimination.7 Although the recent Morgan decision held that
discrete discriminatory acts such as termination, failure to promote, denial of transfer
or refusal to hire are complete at the time they occur and start a new clock for the
filling of charges, the Court made note of an earlier decision regarding pay
discrimination, Bazemore v. Friday, 478 U.S. 385 (1986) (per curiam) (Bazemore).
See Morgan, 536 U.S. at 111-12. In Bazemore, the Court held that an employer that
paid black employees less than white employees violated Title VII, even though the
discrimination began before the statute became effective, because “[e]ach week’s
paycheck that delivers less to a black than to a similarly situated white is a wrong
actionable under Title VII.” 478 U.S. at 395. Thus, each allegedly discriminatory
paycheck represented a new Title VII violation. Id. This circuit adopted this position
as to all pre-Morgan salary discrimination claims in Ashley v. Boyle’s Famous
Corned Beef Co., 66 F.3d 164, 168 (8th Cir. 1995) (Ashley). In Ashley, we held that
a plaintiff’s claim of salary discrimination based on sex was a continuing violation,
noting “each week’s paycheck that delivers less to a woman than to a similarly
situated man is a wrong actionable under Title VII.” Id. (quoting Bazemore, 478
U.S. at 385). But see Dasgupta v. Univ. of Wis. Bd. of Regents, 121 F.3d 1138, 1140
(7th Cir. 1997) (holding plaintiff’s claim of salary discrimination was time-barred
because “[t]here were no new violations during the limitations period, but merely a


may not address this claim on appeal. See O.R.S.Distilling Co. v. Brown-Forman
Corp., 972 F.2d 924, 926 (8th Cir. 1992) (“A party may not assert new arguments on
appeal of a motion for summary judgment.”).
      7
        The district court held that Tademe’s claim of discrimination in salary was
also time-barred because the allegedly discriminatory action occurred when SCSU
first placed Tademe on the salary grid in 1991. Slip op at 11-13 (citing Dasgupta v.
Univ. of Wis. Bd. of Regents, 121 F.3d 1138, 1140 (8th Cir. 1997)).
                                         -10-
refusal to rectify the consequences of time-barred violations”). Although Morgan
noted that Bazemore was a pattern-or-practice case which addressed a discriminatory
salary structure, it did not overrule or expressly limit Bazemore to pattern-or-practice
cases.8 Therefore, we will assume for the purposes of this analysis that Tademe’s
claim of salary discrimination was timely because his EEOC charge was filed within
300 days of receiving allegedly discriminatory paychecks.

       In order to establish a prima facie case of salary discrimination under Title
VII, Tademe must show that SCSU paid different wages to employees of different
races for “equal work on jobs the performance of which requires equal skill, effort,
and responsibility, and which are performed under similar working conditions.”
Sowell v. Alumina Ceramics, Inc., 251 F.3d 678, 682 (8th Cir. 2001) (Sowell)
(quoting Corning Glass Works v. Brennan, 417 U.S. 188, 195 (1974) (Equal Pay
Act)). See, e.g., EEOC v. Delight Wholesale Co., 73 F.2d 664, 669 (8th Cir. 1992)
(holding that same standard applies to Equal Pay Act and Title VII wage-
discrimination claims). Determining whether two jobs require equal skill, effort, or
responsibility requires a practical judgment of all relevant facts and circumstances.
Buettner v. Arch Coal Sales Co., 216 F.3d 707, 719 (8th Cir. 2000). Requisite skill
is measured by such factors as education, training, experience, and ability. Id. In this
case, Tademe compares his salary with that of Hoffman, a white colleague who, like
Tademe, was hired in a probationary tenure-track position at approximately the same
time. Although the record reflects that Hoffman was consistently paid more than
Tademe, the record also shows Hoffman had a Ph.D. when she was hired as an
associate professor and was therefore initially placed higher on the salary grid.
Tademe, in contrast, was hired at the lower rank of assistant professor and did not
receive his Ph.D. until 1997. Because it is undisputed that the education and
background of the two professors were materially different, Tademe has failed to


      8
       The Morgan Court noted that its holding does not address “the timely filing
question with respect to ‘pattern-or-practice’ claims brought by private litigants.”
Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 115 n.9 (2002).
                                        -11-
establish a genuine dispute regarding his claim of race-based salary discrimination.
We therefore affirm the district court’s grant of summary judgment in favor of SCSU
on Tademe’s salary discrimination claim. See Saulsberry v. St. Mary’s Univ. of
Minn., 318 F.3d 862, 866 (8th Cir. 2003) (“We may affirm a district court’s order,
including an order granting summary judgment, on any basis supported by the record,
even if that ground was not considered by the district court.”) (quoting Viking Supply
v. Nat’l Cart Co., 310 F.3d 1092, 1097 (8th Cir. 2002)).

                           II. Hostile Work Environment

       Tademe next argues that the district court erred in granting summary judgment
in favor of SCSU on his hostile work environment claim. Tademe contends that there
was ample evidence which would allow a jury to find there was a racially hostile
work environment at SCSU. Tademe claims that the district court ignored affidavits
from five other faculty members regarding the racially hostile environment at SCSU.
Harassment of employees other than a plaintiff, he maintains, can be relevant to
establishing an unlawfully hostile work environment. See Hawkins v. Hennepin
Tech. Ctr., 900 F.2d 153, 156 (8th Cir. 1990). In addition, Tademe argues that he was
humiliated when SCSU denied him promotions because he did not have a Ph.D. while
other non-black faculty members without a doctoral degree were promoted and even
made full professor. He claims that he was further humiliated by being called
“incompetent” and by being paid less than other faculty members. See Burlington
Indus., Inc. v. Ellerth, 524 U.S. 742 (1998) (a hostile work environment claim must
consider evidence regarding the circumstances of plaintiff’s employment, including
whether the offending conduct was physically threatening or humiliating). Tademe
also contends he was wrongly accused of unprofessional behavior, including
allegations that he made sexual advances towards female students, and that SCSU
created written records documenting these false allegations. Tademe argues that this
court has held creating a paper file on an employee or making allegations of



                                        -12-
misconduct without proper notice may be discriminatory.9 See Basset v. City of
Minneapolis, 211 F.3d 1097, 1107 (8th Cir. 2000) (reversing summary judgment in
favor of defendant where black employee presented evidence that she was targeted
by her white supervisor from the beginning of her employment). Based on this
evidence, Tademe contends that he has presented a prima facie case of a racially
hostile work environment.

        Under Title VII, it is unlawful for an employer “to fail or refuse to hire or to
discharge any individual, or otherwise to discriminate against any individual with
respect to his compensation, terms, conditions or privileges of employment, because
of such individuals’s race, color, religion, sex, or national origin.”
42 U.S.C.§ 2000e-2(a)(1). Harassment of an employee based on a prohibited factor
(e.g., gender, race, religion) is thus barred by Title VII. Palesch v. Missouri Comm’n
on Human Rights, 233 F.3d 560, 566 (8th Cir. 2000) (Palesch). Hostile work
environment harassment occurs when “the workplace is permeated with
‘discriminatory intimidation, ridicule, and insult’ that is ‘sufficiently severe or
pervasive to alter the conditions of the victim’s employment and create an abusive
working environment.’” Bradley v. Widnall, 232 F.3d 626, 631 (8th Cir. 2000)
(Bradley) (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (Harris)). In
order to maintain a hostile work environment action, an employee must make a five-
part showing that: (1) he or she belongs to a protected group; (2) he or she was
subject to unwelcome harassment; (3) a causal nexus exists between the harassment
and the protected group status; (4) the harassment affected a term, condition, or
privilege of employment; and (5) the employer knew or should have known of the
harassment and failed to take proper action. Palesch, 233 F.3d at 566.




      9
        Tademe refers to written memos sent to him by Dean Joane McKay regarding
his alleged unprofessional behavior during a dispute with another faculty member
over the use of a classroom. See Appellant’s Appendix at 74-76.
                                       -13-
       The district court held Tademe’s hostile work environment claim was a
continuing violation and was therefore not time barred. Slip op. at 13 (citing
Hukkanen, 3 F.3d at 285; see also Morgan, 536 U.S. at 117 (“A hostile work
environment claim is comprised of a series of separate acts that collectively constitute
one ‘unlawful employment action.’”) (quoting 42 U.S.C. § 2000e-5(e)(1)).
Nevertheless, the district court held that Tademe’s hostile work environment claim
failed as a matter of law. Slip op. at 16. We agree.

       Although Tademe claims that SCSU opposed his hiring, objected to his salary,
had his salary lowered, threatened him, and had him arrested, he presents no
persuasive evidence that SCSU took those actions for racially discriminatory reasons.
See id. at 19-20. The evidence shows beyond genuine dispute that the harassment
stemmed from inter-departmental politics and personality conflicts. SCSU is
therefore entitled to summary judgment on Tademe’s hostile work environment claim.
See Palesch, 233 F.3d at 567 (upholding summary judgment in favor of defendants
where plaintiff failed to present evidence that her alleged mistreatment was due to her
race or gender).

                                    III. Retaliation

      Finally, Tademe argues that the district court erred in granting summary
judgment in favor of SCSU on his claim that the university retaliated against him
because he engaged in activities protected under Title VII.10 Tademe claims that
SCSU took adverse employment actions against him for opposing racism at SCSU,
including denying his promotion to full professor and “papering” his file with false



      10
        Under 42 U.S.C. § 2000e-3(a), protected activity is comprised of either: (1)
opposition to employment practices prohibited under Title VII, and (2) filing a
charge, testifying, assisting or participating in an investigation proceeding, or hearing
convened according to Title VII.
                                            -14-
allegations that he sexually harassed students and threatened or otherwise treated
colleagues unprofessionally.

       Under 42 U.S.C. § 2000e-3(a), it is unlawful for an employer to discriminate
against an employee because he or she has opposed any action prohibited by Title
VII. To establish a prima facie case of retaliation, a employee must show that: (1) he
or she engaged in statutorily protected activity, (2) the employer took adverse action
against him or her, and (3) a connection exists between the two occurrences. See
Montandon v. Farmland Inds., Inc., 116 F.3d 355, 359 (8th Cir. 1997) (Montandon)
(citations omitted). An adverse employment action is “exhibited by a material
employment disadvantage, such as a change in salary, benefits, or responsibilities.”
Bradley, 232 F.3d at 632 (emphasis in original). Although “actions short of
termination may constitute an adverse employment action within the meaning of the
statute, ‘not everything that makes an employee unhappy is an actionable adverse
action.’” Manning v. Metropolitan Life Ins. Co., Inc., 127 F.3d 686, 692 (8th Cir.
1997) (Manning) (quoting Montandon, 116 F.3d at 359). This court has recognized,
however, that actions that disadvantage or interfere with an employee’s ability to do
his or her job, as well as “papering” an employee’s file with negative reports or
reprimands, are sufficiently adverse to meet the Title VII standard for retaliation
claims. See Cross v. Cleaver, 142 F.3d 1059, 1073 (8th Cir. 1998) (citing Kim v.
Nash Finch Co., 123 F.3d 1046, 1060 (8th Cir. 1997)).

       Tademe claims that SCSU took adverse action against him by failing to raise
his salary after he complained. We agree with the district court, however, that the
decision not to raise Tademe’s salary was not an adverse employment action because
Tademe’s salary was not decreased or otherwise diminished in any way. See
Ledergerber v. Stangler, 122 F.3d 1142, 1144-45 (8th Cir. 1997) (holding no adverse
employment action where employee experienced no change in salary, benefits, or
responsibilities). In fact, the record shows Tademe was granted tenure and received
regular salary raises. See Bradley, 232 F.3d at 633 (upholding summary judgment in

                                        -15-
favor of employer on retaliation claim where plaintiff continued to receive positive
performance evaluations, pay raises, and bonuses). In other words, Tademe cannot
show that he suffered any material employment disadvantage as a result of the
challenged decision.

       Tademe’s claim that SCSU retaliated against him by “papering” his file with
false allegations of unprofessional conduct similarly fails as a matter of law.
Although Tademe contends that the allegations have had a negative impact on his
ability to become a full professor, he has not shown that SCSU took any adverse
action because of these accusations. See LaCroix v. Sears Roebuck, & Co., 240 F.3d
688, 692 (8th Cir. 2001) (“[A] negative review is actionable only where the employer
subsequently uses the evaluation as a basis to detrimentally alter the terms and
conditions of the recipients employment.”) (citing Spears v. Missouri Dep’t of
Corrections & Human Resources, 210 F.3d 850, 854 (8th Cir. 2000)). While Tademe
may have encountered hostility from or ostracism by his colleagues, he has not
established that such actions had a material adverse effect on his working conditions.
See Manning,127 F.3d at 692 (evidence of employer hostility, disrespect, and
ostracism towards employees insufficient to demonstrate an “adverse employment
action that constitutes the sort of ultimate employment decision intended to be
actionable under Title VII”). We therefore agree with the district court that Tademe
failed to present sufficient evidence to create a genuine issue of material fact on his
retaliation claim.

                                   CONCLUSION

      Accordingly, the judgment of the district court is affirmed.




                                         -16-
A true copy.

      Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -17-